Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 02/28/2022.
3.	Claims 1, 4-8, 11-15 and 18-20 are currently pending in this Office action.  This action is made Final.

Claim Rejections - 35 USC § 101
4.	The 35 U.S.C. 101 rejection made in the prior Office action are withdrawn in view of the claim amendment filed on 02/28/2022.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claims 5, 12 and 19, these claims recite claim limitation of “wherein the backup instruction is one selected from a group consisting of a full backup instruction and an incremental backup instruction” (emphasis added).  However, the claim limitations recited in claims 1, 8 or 15 are directed to a full backup instruction, not an incremental backup instruction, which were shown in figures 2A. Thus, since there was no support in the original disclosure for the claimed limitation (i.e. an incremental backup instruction in claim 5), this limitation constitutes new matter.
	Regarding claims 6, 13 and 20, these claims recite claim limitations of “making a third determination that a third backup tag…” and “in response to the third determination, deleting the second tag file” (emphasis added) (i.e., lines 5-7 of claims 6 and 13; lines 6-8 of claim 20).  However, the specification lacks the description regarding these features.  More specifically, the specification lacks the feature of utilizing the “third determination”.  Thus, since there was no support in the original disclosure for the claimed limitation, the newly added limitations constitute new matter.
Claims not specifically mentioned above are also rejected by virtue of their dependency on a rejected claim.



7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1, 6-8, 13-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 6, 8, 13, 15 and 20, these claims recite the claim limitations of “a second backup”, “a second backup tag”, “a second tag file”, or “a second user asset”.  It is unclear whether or not there should be a first backup, a first backup tag, a first tag file, or a first user asset.  Clarification is required.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 9,946,603 (hereinafter Kumar) in view of U.S. 10,409,691 (hereinafter Patwardhan), and further in view of U.S. 8,924,355 (hereinafter Kundzich).

Regarding claims 1, 8 and 15, Kumar discloses a method for backing up data, the method comprising:
receiving a backup instruction from a client device, wherein the backup instruction comprises a file corresponding to a backup operation for a user asset (col. 7, lns. 15-40; col. 9, lns. 26-38 “…execute a process 112 for a full backup of a file, an incremental backup of the file, or both, and storage server 114 that executes a synthetic full backup process 116 of a file”; and “…The catalog may include metadata associated with the backup (e.g., saveset) such as an identification of the file of files stored on the backup storage server (e.g., globally unique identifier (GUID) of a backed up database), the time and date of backup, size of the backup, path information, and so forth”).
Kumar does not explicitly disclose the feature of making a first determination that the backup tag matches a second backup tag specified in a tag file.  However, such feature is well known in the art as disclosed by Patwardhan (col. 5, lns. 44-63; col. 9, lns. 19-40; “…Although this example describes the backup/restore application 318 identifying three data partitions in a full backup file, the backup/restore application 318 can identify any number of data partitions in a full backup file.  Having identified any data partitions in a backup file, the system 300 tags that backup file with any identified data partitions.  For example, the backup/restore application 318 tags the full backup file with the data partition A, the data partition B, and the data partition C, which enables the backup/restore…”) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Patwardhan in the system of Kumar in view of the desire to enhance the full backup process by utilizing the backup file tags resulting in improving the efficiency of the incremental file backup system.
The references do not explicitly disclose the features of wherein in response to the first determination and after the second determination, identifying a checkpoint of a backup associated with the second backup tag; and making a second determination that the backup operation is restartable by evaluating a restartable backup flag associated with the backup operation; resuming the backup operation at the checkpoint for the user asset.  However, such features are well known in the art as disclosed by Kundzich (col. 3, lns. 14-38; col. 8, lns. 36-49; col. 13, lns. 24-54: “…the backup client application determines the last partial save set…”; “The returned metadata can be used to determine the last data object (e.g., file or directory) completed backed (e.g., checkpoint) in the filesysmte from which the backup process is to resume…”) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Kundzich in the modified system of Kumar in view of the desire to enhance the full backup process by utilizing the checkpoint scheme resulting in improving the efficiency of the incremental file backup system. Kumar additionally discloses a system, comprising a processor; a client protection agent, which when executed by the processor; and a non-transitory computer readable medium comprising computer readable program code (col. 26, lns. 6-23).

Regarding claims 4, 11 and 18, Kumar in view of Patwardhan and Kundzich disclose the method wherein the checkpoint is one of a plurality of checkpoints associated with the backup operation (Patwardhan: col. 5, lns. 44-63).  Therefore, the limitations of claims 4, 11 and 18 are rejected in the analysis of claims 1, 8 or 15, and the claims are rejected on that basis.
Regarding claims 5. 12 and 19, Kumar in view of Patwardhan and Kundzich disclose the method wherein the backup instruction is one selected from a group consisting of a full backup instruction and an incremental backup instruction (Kumar: col. 4, lns. 51-56). 

Regarding claims 6, 13 and 20, while Kumar in view of Patwardhan and Kundzich disclose the method further comprising the limitations there as explained in claims 1-2, 8-9 and 15-16 above (i.e., the use of first backup tag), the references do not explicitly disclose the features of utilizing second and third backup tags.  However, the use of a specific number of backup tags in view of creating a full backup scheme would have been an obvious design choice to one with ordinary skill in the art depending on the needs of the particular application and involving only routine skill in the art.

Regarding claims 7 and 14, Kumar in view of Patwardhan and Kundzich disclose the method further comprising: deleting all content associated with the second user asset; and after the deleting, initiating a full backup of the second user asset (Kumar: col. 6, lns. 57-col. 7, lns. 4; col. 8, lns. 19-38). 
Response to Arguments
12.	Applicant's arguments filed on 02/28/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the Kumar, Patwardhan and Kundzich do not disclose that “making a second determination that the backup operation is restartable by evaluating a restartable backup flag associated with the backup operation”, the examiner disagrees.  Contrary to applicant’s argument, while Kumar discloses that “…execute a process 112 for a full backup of a file, an incremental backup of the file, or both, and storage server 114 that executes a synthetic full backup process 116 of a file”; and “…The catalog may include metadata associated with the backup (e.g., saveset) such as an identification of the file of files stored on the backup storage server (e.g., globally unique identifier (GUID) of a backed up database), the time and date of backup, size of the backup, path information, and so forth” (col. 7, lns. 15-40; col. 9, lns. 26-38) to read on the claimed limitation of “receiving a backup instruction from a client device, wherein the backup instruction comprises a file corresponding to a backup operation for a user asset”, Patwardhan discloses that “…Although this example describes the backup/restore application 318 identifying three data partitions in a full backup file, the backup/restore application 318 can identify any number of data partitions in a full backup file.  Having identified any data partitions in a backup file, the system 300 tags that backup file with any identified data partitions.  For example, the backup/restore application 318 tags the full backup file with the data partition A, the data partition B, and the data partition C, which enables the backup/restore…”  Patwardhan further discloses that “…Then the backup/restore application 318 identifies the third incremental backup file as the most recent previous backup file that is tagged with the data partition B, and the fourth incremental backup file…” (col. 9, lns. 19-40).  In addition, Kundzich discloses that “…the backup client application determines the last partial save set…”; “The returned metadata can be used to determine the last data object (e.g., file or directory) completed backed (e.g., checkpoint) in the filesysmte from which the backup process is to resume…” (col. 3, lns. 14-38; col. 8, lns. 36-49; col. 13, lns. 24-54).  It should be noted it is the claims that define the claimed invention, and it is the claims, not the specification, that are anticipated or unpatentable.  Thus, it is valid to assume that the teachings of these references read on the applicant’s broadly recited claim limitations.  Additionally, as discussed above, while neither reference discloses all the claimed limitations singularly, the Kumar reference recites number of them and the remining elements are taught by the Patwardhan and Kundzich references.  The examiner holds that one with ordinary skill in the art would combine these features as explained previously.  Further, it should also be noted that the rejections are made under 35 U.S.C. 103 and the test for obviousness is whether the combined teaching of the references would have suggested the combination to one with ordinary skill in the art.  One cannot show non-obviousness by attacking references individually where, as here, the rejection based on combination of references.  It should also be noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161